Case 3:18-cv-17290-FLW-LHG Document1 Filed 12/17/18 Page 1 of 4 PagelD: 1

David F. Corrigan, Esq. (DFC-6305)
The Corrigan Law Firm

54B West Front Street

Keyport, NJ 07735

(732) 888-3868

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

JUDITH REGAN,

Plaintiff, :
Vv. : Civil Action No.

ACE ACCOUNTING SERVICES, LLC,
and CHRISTY MEYER, Individually and

as Owner of Ace Accounting Services, LLC:
CIVIL ACTION

Defendants. COMPLAINT AND JURY DEMAND

 

|. Introduction

This is an action brought under the Fair Labor Standards Act, 29 U.S.C. § 207 by
Plaintiff Judith Regan (“Regan”). She is a former employee of Defendant ACE
Accounting Services (“ACE”). Defendant Christy Meyer (“Meyer”), is the owner of ACE.
She is being sued individually.

UI. Jurisdiction

This court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1331 (federal question) in that the claims herein arise under the Fair Labor Standards

Act, 29 U.S.C. § 207(a)(1). Further, the court has pendant jurisdiction under the State

-1-
Case 3:18-cv-17290-FLW-LHG Document1 Filed 12/17/18 Page 2 of 4 PagelD: 2

law claim.

Venue

Venue in this case is at the United States District Court for the District of New

Jersey (Trenton) because all of the events alleged in this Complaint occurred in Ocean

County, New Jersey and because all the parties in this case reside in Ocean County,

New Jersey.
IV. Parties
1. Plaintiff Judith Regan is a former bookkeeper employed by ACE. She resides at

707 Opatut Court, Toms River, New Jersey 08753.
Defendant ACE is the former employer of Regan. Its business address is 337
Drum Point Road, Suite 2A, Brick, New Jersey 08723.
Defendant Meyer is the owner of ACE. She also operates the business and is
involved in every detail of same, including the decision to refuse to pay the
overtime that Regan was entitled to.
COUNT ONE

(Fair Labor Standards Act (“FLSA”) Violation)
The Fair Labor Standards Act 27 U.S.C. 207 requires that Regan be paid
overtime at the rate of time and one-half her regular salary after 40 hours of work
per week.
ACE and Meyer repeatedly did not pay Regan the requisite overtime rate for

work she performed after 40 hours per week. Said failure to pay was a wilful

 
Case 3:18-cv-17290-FLW-LHG Document1 Filed 12/17/18 Page 3 of 4 PagelD: 3

violation of the FLSA.

6. ACE and Meyer, to hide that they were not paying Regan and others, the
overtime they were entitled to did not maintain the requisite payroll records and
other records required by the Act.

WHEREFORE, Plaintiff demands judgment against Defendants ACE and Meyer

as follows:
A. Payment of the overtime that was wrongfully denied her;
B. Liquidated and double damages;
C. Awarding Regan compensatory damages,
D. Awarding Regan Punitive Damages;
E. Awarding Regan Pre and Post-judgment Interest
F. Awarding Regan Costs of Suit and Attorney Fees; and

G. Such other relief that the Court shall deem just and equitable.

COUNT TWO
(Violation of the New Jersey Wage and Hour Law)

7. Plaintiff repeats each and every allegation as set fully set forth herein.

8. The New Jersey Wage and Hour Law, N.J.S.A. 34:11-1 et. seq. requires ACE
and Meyer to pay Regan time and one-half her normal rate of pay for all hours
worked over forty hours per week.

9. ACE and Meyer violated the New Jersey Wage and Hour Law.

WHEREFORE, Plaintiff demands judgment against Defendants ACE and Meyer
as follows:

A. Payment of the overtime that was wrongfully denied him;

-3-
Case 3:18-cv-17290-FLW-LHG Document1 Filed 12/17/18 Page 4 of 4 PagelD: 4

Liquidated and double damages;
Awarding Regan compensatory damages,

Awarding Regan Punitive Damages,

moo ®B

Awarding Regan Pre and Post-judgment Interest
F. Awarding Regan Cost of Suit and Attorney Fees; and
G. Such other relief that the Court shall deem just and equitable.

Orcs

The Corrigan Law Firgn
Attorney for Plaintiff

Dated: December 17, 2018

JURY DEMAND

 

Plaintiff hereby demands trial by jury of all issues so triable.

OW.

TheCorrigan Law Fi
Attorneys for Plainti

Dated: December 17, 2018

 
